Citation Nr: 0210213	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  97-11 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for deflection of the nasal septum manifested by loss of 
olfactory sense as a result of VA treatment in April 1984.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to January 
1956.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which denied entitlement to compensation 
for deflection of the nasal septum with loss of olfactory 
sense pursuant to 38 U.S.C.A. § 1151 due to VA surgical 
treatment in April 1984.

The Board remanded the issues that are the subject of this 
decision in May 1999.  Review of the actions performed by the 
RO reveal that the mandate of that remand has been fulfilled.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The veteran's deflection of the nasal septum manifested by 
loss of olfactory sense is not the proximate result of VA 
treatment in April 1984.


CONCLUSION OF LAW

The criteria of entitlement to compensation under 38 U.S.C.A. 
§1151 for deflection of the nasal septum manifested by loss 
of olfactory sense, as a result of treatment by VA in April 
1984, have not been met.  38 U.S.C.A. §§1151, 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

During this appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted providing new requirements regarding notice to 
veterans and their representatives and specified duties to 
assist in the development of a claim.  On review of the 
claims folder, the Board finds that all required notice and 
development action specified in VCAA, the implementing 
regulatory provisions (66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), have been complied with in this appeal.  The 
original rating decision in February 1997, the Statement of 
the Case issued in March 1997, and multiple Supplemental 
Statements of the Case issued in June 1997, April 1998, 
August 1998, February 2000, August 2000, and March 2002; and 
the May 1999 Board Remand provided to both the veteran and 
his representative, satisfy the requirement at § 5103A as 
they clearly notified them of the evidence necessary to 
substantiate his claims and essentially informed them as to 
what evidence VA could obtain and what information and 
evidence the veteran must submit to substantiate his claim.

The duty to assist under the amended § 5103A has been 
fulfilled as all the evidence and records identified by the 
veteran as plausibly relevant to his pending claims have been 
collected for review.  The Board is satisfied that the 
veteran has been adequately assisted in the development of 
his claim, and that there are no pertinent outstanding 
records that the RO has not obtained or attempted to obtain.  
The RO considered all of the relevant evidence and applicable 
law and regulations in adjudicating the veteran's claim.  No 
further assistance is necessary to comply with the 
requirements of this new law or any other applicable 
regulation pertaining to the veteran's claims of entitlement 
to benefits under 38 U.S.C.A. § 1151.

For the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled.  Further, the RO 
considered all of the relevant evidence of record and all of 
the applicable law and regulations when it adjudicated the 
claim below, and the Board will do the same.  As such, there 
has been no prejudice to the veteran that would warrant a 
remand, and the veteran's procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Law and Regulation

38 U.S.C.A. § 1151 provides that where a veteran shall have 
suffered an injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the U.S. Supreme 
Court held that VA's interpretation of 38 U.S.C. § 1151 as 
encompassing only additional disability resulting from VA 
negligence or from accidents during treatment was incorrect.  
The Supreme Court found that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  The Supreme Court further found that the then 
implementing regulation, 38 C.F.R. § 3.358(c)(3) (1991), was 
not consistent with the plain language of 38 U.S.C.A. § 1151 
with respect the regulation's inclusion of a fault or 
accident requirement.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of 
the remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S.Ct. 552, 556 n.3 (1994): "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment...VA's action is not the cause of the disability in 
those situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.
Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice concluded " that the [Supreme] Court intended to 
recognize only a narrow exclusion [to the "no fault" rule], 
confined to injuries that are the necessary, or at most, 
close to certain results of medical treatment."

On March 16, 1995, amended VA regulations were published to 
conform to the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement that was struck down by the Supreme Court.  
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith."  Further, 38 C.F.R. § 3.358(b)(2) provides that 
compensation will not be payable for the continuance or 
natural progress of disease or injuries.  38 C.F.R. 
§ 3.358(c)(3) now provides that "[c]ompensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  'Necessary 
consequences' are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered."

Under the new 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service-connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  See section 422(a) 
of PL 104-204.  The purpose of the amendment is, in effect, 
to overrule the Supreme Court's decision in the Gardner case, 
which held that no showing of negligence is necessary for 
recovery under section 1151.  However, in an opinion from the 
VA General Counsel it was held that all claim for benefits 
under 38 U.S.C.A. § 1151 filed before October 1, 1997, such 
as the claims at issue here, must be adjudicated under the 
provisions of 38 U.S.C.A. § 1151 as they existed prior to 
October 1, 1997.  O.G.C. Prec. 40-97 (December 31, 1997).  
The Board is bound in its decisions by the regulations of the 
Department, instructions of the Secretary, and the precedent 
opinions of the chief legal officer of the Department.  
38 U.S.C.A. § 7104(c) (West 1991).

The veteran alleges that he has lost his sense of smell as 
the result of nasal surgery performed by the VA in April 
1984.  The veteran filed his claim for compensation in 
October 1996.  The relevant evidence is summarized below.

The veteran was afforded a tip reduction of the nose in April 
1984 to address an external nasal deformity (bulbosity of the 
nasal tip due to prominent domes and wide intercrural 
distance).  Treatment notes associated with the procedure and 
convalescence show no olfactory impairment or any other 
complications.  The veteran was noted to be "a healthy guy 
other than he has a history of cerebral contusions in 1984 
for which he was hospitalized without any sequelae."

The veteran submitted records from Grand Forks Clinic dated 
in August 1996.  His reported past medical history was 
limited to tip rhinoplasty 1984 MN VA hospital.  He reported 
no problems with his CNS (central nervous system)(Brain, 
spine, etc.).  He had no nasal obstruction or difficulty 
swallowing.  He reported smoking two packs of cigarettes per 
day.  The veteran reported that he had surgery in 1984, a 
rhinoplasty by a resident run VA hospital.  He was reported 
to know his septum was deviated and would like it corrected.  
He was noted to wish evaluation of his bulbous tip from this 
rhinoplasty.  He was noted to have an external nasal and 
septal deformity.

The veteran was afforded a VA nose and sinus examination in 
January 1997.  The examiner reported that the veteran had 
noticed that since the septorhinoplasty in April 1984, the 
veteran had noticed that the end of his nose had become 
somewhat bulbous.  He noted he did not have records of the 
septorhinoplasty to review.  The examiner noted the veteran 
could breath through both sides.  He noted no loss of smell; 
the veteran was only concerned about appearance of nose.  He 
had no other problems or complaints.  Objective findings 
included bulbous appearance to tip of nose.  The nares were 
patent, the septum midline.  No polyps were visualized.  All 
findings were normal.  The olfactory area was not seen.  The 
examiner noted,  "Where does this come from?  - he does not 
have airway blockage and loss of smell - his only concern is 
the appearance of his nose."  Associated X-rays were 
returned as normal with normal nasal bones and without 
significant deviation of the nasal arch; the nasal arch was 
reported as intact.  

The veteran subsequently denied that he reported no loss of 
smell, but had in fact said that he had no sense of smell.  
He noted that he had recently consulted with a reconstructive 
surgeon and an ENT doctor.  The plastic and reconstructive 
surgeon told him that too much cartilage had been removed and 
he would need grafting to rebuild the nose.  The nasal 
surgeon alluded that the surgery performed at the VA was a 
"botched job."

At his personal hearing before the RO in April 1997, the 
veteran, in essence, reported that he could smell before the 
1984 surgical procedure, but he began to notice that he had 
an olfactory loss some time thereafter, which he attributed 
to the surgery.  He was uncertain as to when after the 
surgery he first noticed the olfactory loss as more or less 
permanent.  At one point, he stated that, since the olfactory 
loss "happened gradually" after the surgery, he suspected 
that the pathology was related to the surgery.  He also 
claimed that several physicians recently told him that his VA 
surgery was a "botched job", but he indicated that the 
doctors declined to put their comments in writing.  The 
veteran also testified that his nasal septum defect was 
congenital in nature.

In May 1997, the veteran was afforded another VA examination 
for loss of smell.  The examiner noted a mild deviation of 
the nasal septum, probably long term and questionable whether 
any damage as a result of surgery.  There was some remaining 
nasal tip deformity, but it was not contributing to the 
decreased sense of smell.  The VA otolaryngologist noted that 
he did not think the underlying etiology of the decreased 
smell was psychiatric in origin.  He did note that specific 
tests of anosmia were not available.  The decreased smell was 
not a result of the veteran's previous surgery and was common 
with unknown/indeterminate etiology.  

The claims file also contains correspondence from M. E. B, 
M.D (Dr. B). dated in December 1997.  He noted that the 
veteran complained of decreased ability to breathe through 
his nose, difficulty clearing his nasal drainage, and that he 
can feel a piece of "bent cartilage" in his nose.  At 
examination, the veteran's nasal airway was decreased, more 
pronounced on the left.  There was an anterior spur of caudal 
border of the septal cartilage to the left impinging on the 
airway.  There was insufficient support of columella with 
redundant lower cartilages as well.  There was narrowing at 
the valve areas especially on inspiration.  Inferior 
turbinates were enlarged and contributing to nasal airway 
obstruction.  He noted that the veteran would benefit from 
improvement of his nasal airway with submucous resection of 
inferior turbinates, septoplasty with reduction of the left 
septal spur anteriorly, and placement of a cartilaginous 
columellar strut to improve the nasal openings along the 
midline.  Also enlarging the valve areas would provide 
additional improvement in his nasal breathing.  Dr. B made no 
reference to olfactory loss or the etiology of any 
pathological process.

The file also contains a letter from R. E. P., M.D. (Dr. P), 
a neurologist, who reported that the veteran gave history of 
loss of smell "which occurred shortly after he had nasal 
surgery . . . in 1984."  The doctor also noted that the 
etiology appeared by history to be related in some fashion to 
the local surgery.  The veteran had no neurological 
complaints.  The examiner felt that the olfactory loss being 
associated with an unrecognized neurological problem was of 
low likelihood.  Loss of smell was "suspect[ed]" to be 
associated "in some fashion" with the 1984 surgery.  A CT 
scan was ordered to rule out association of olfactory loss to 
brain pathology.  

Thereafter, the veteran was afforded a CT scan of the brain, 
which raised a question as to a prior traumatic or vascular 
event.  That report also mentioned that if there was no prior 
old traumatic event that may be encephalomalacia, a MR study 
might be considered.  A focal area of low density was 
visualized at the posterior margin of the occipital lobe, 
presumably an old ischemic event. 

An opinion was provided by a VA neurologist in August 1998.  
He was asked to provide a medical opinion as to whether the 
veteran's loss of olfactory function resulted from VA 
Minneapolis Ear, Nose, and Throat (ENT) surgery in April 
1984.  He reviewed the surgical records from that period.  He 
noted that they do not document either an olfactory 
examination from that time or a complaint of olfactory 
disturbance.  The patient underwent tip rhinoplasty at that 
time for what he presumed was a cosmetic reason.  He was 
unfamiliar with the procedure.  He understood from the notes 
that loose nasal packing was applied.  It was conceivable 
that such packing could have traumatized the olfactory nerve 
in the upper part of the nose.  However, he had no idea how 
likely that was to occur.

The surgeon noted on the discharge summary that the veteran 
had endured cerebral contusions in 1984 that required 
hospitalization, without sequelae."  This was not further 
described, and no notes pertaining to that hospitalization 
were submitted.  It was further observed that head trauma 
might cause loss of smell through injury to the basal frontal 
brain or the olfactory nerve, and that an acquired loss of 
smell is commonly a result from traumatic brain injury.  It 
was conceivable that the veteran's olfactory loss stemmed 
from this event, which occurred evidently at most a few 
months before the nasal surgery.

It was further noted that, on May 1, 1998, the veteran was 
evaluated by Dr. P, a Neurologist at Red River Clinic in 
Grand Forks, North Dakota, for the complaint of loss of smell 
occurring shortly after nasal surgery in 1984 at Minneapolis 
VAMC.  Dr. P did not confirm the loss of smell.  He referred 
to Dr. B's otolaryngologic evaluation from December 10, 1997.  
He did not have notes from Dr. B's evaluation, but he had 
reviewed his letter that indicated the veteran complained of 
decreased ability to breathe through his nose and clearing 
drainage from the nose.  Dr. B found evidence for airway 
obstruction and advised septoplasty.

The examiner noted that on May 8, 1998, the veteran underwent 
cranial CT examination of the brain for loss of smell, at Dr. 
P's request.  The examiner was unable to determine where the 
scan was performed from the report.  The report by Dr. G. S. 
S. indicates probable white matter gliosis of unclear 
etiology, perhaps from microvascular disease.  There was 
reported bilateral low density fluid adjacent to the frontal 
lobes, more so on the right, that suggested perhaps residual 
from subdural hematoma.  MRI was suggested in case there were 
no history of cerebral injury. 

The neurologist noted that he did not have surgical 
expertise.  However, he had difficulty imagining how nasal 
surgery, particularly for an elective cosmetic procedure, 
would cause brain injury, unless the surgery had had 
unexpected complications that were not reported.  The poorly 
documented history of cerebral contusions from 1984 could 
have caused such CT scan finding.  Injury in this region 
could well be related to olfactory loss.

Based on his limited knowledge of ENT surgery, he considered 
it unlikely that such surgery as described would have caused 
or contributed to the olfactory complaint.  Such complaint 
may have been caused by either (1) cerebral contusion, or (2) 
impaired air flow through the nose or clearing of nasal 
secretions, as reported by Dr. B. The cause for such 
impairment is not clear to him.  He advised review by an 
impartial otolaryngologist.

The veteran was examined by a VA ear, nose and throat 
specialist in August 1999.  He noted that the veteran was 
seeking compensation from the VA for anosmia.  The veteran 
reported that in 1984, he had a tip rhinoplasty and over the 
next several years after that he had the gradual loss of 
smell until it completely went away.  He could not really say 
when the last time that he definitely was able to smell 
anything was, but he estimated that it was about 12-14.years 
ago.  The specific question is whether or not the rhinoplasty 
was the cause of the loss of olfaction.

Further history revealed that the veteran had had the flu in 
the past, but he did not remember any severe episodes.  He 
also had had some trauma, apparently having had a cerebral 
contusion in 1984 for which he was hospitalized.  He had his 
nasal tip rhinoplasty done on April 10, 1984, at the 
Minneapolis VA.  According to the operative report, the 
procedure was done through an external rhinoplasty approach 
at the tip of the nose and just inside the nostril which is 
the standard way of doing it.  The only work that was done 
was to expose the upper lateral and lower lateral cartilages.  
There was some trimming of the cephalic margins of the lower 
lateral cartilages and some sutures were placed in the dome.  
There was absolutely no work mentioned on either the nasal 
bones or the septum.

The veteran was noted to smoke one pack per day.  He drank a 
little in terms of alcoholic beverages, probably only a 
couple of beers per week.

The veteran had had an MRI scan done recently, in July 1999.  
The examiner looked at the films.  The veteran had diffuse 
areas of white patches in his brain.  According to the report 
the scan showed severely abnormal areas in multiple areas of 
the parenchyma in the right cerebellum with multiple focal 
small abnormalities in the brain stem, right greater than 
left, and a large number of subcortical and central white 
matter changes present in the right and left cerebral 
hemispheres.  There was focal atrophy in the anterior basal 
frontal area, left greater than right and focal atrophy in 
the paramidline left frontal pole.  The olfactory nerves were 
not specifically visualized as an anatomic structure and this 
raised the question of atrophy.  There was some ethmoid 
sinusitis on each side as well.  The veteran had been treated 
about eight or nine days earlier with a Z-Pak for sinusitis 
and it helped tremendously.  He did not really have any 
significant postnasal drainage at the time of examination, 
but he did not have a sense of smell.  Examination revealed 
that the veteran had an excellent nasal airway on both sides.  
He easily breathed through his nose.  He was not a mouth 
breather and had no noisy respiration on either side.  The 
tip of the nose was not collapsed or ptotic to any 
obstructive degree.  The scar was barely visible in the 
columella.  Inside the nasal passages looked fairly open.  
There was no pus or redness on either side.  A fiberoptic 
examination was done on each side.  The middle meatus had 
mild-to-moderate congestion, but was not severely swollen, 
and there was good space between the middle turbinate and the 
septum on each side, with plenty of space for air to get up 
into the roof of the nose.  There was no polyp tissue on 
either side.  There was a little bit of yellow drainage in 
the posterior nasal passage on the left, draining into the 
nasopharynx, but this was very minor.  The septum was 
relatively straight, particularly in the mid and upper 
portions.

As to the question of whether a tip rhinoplasty could cause a 
loss of sense of smell, the examiner noted that he had never 
read or heard of a rearrangement of the tip cartilage of the 
nose in any way, shape or form interfering with olfaction.  
While there may be very rare reports of a rhinoplasty 
involving the nasal bones and the septum causing some trauma 
to the cribriform area with some affect on the sense of 
smell, there is no evidence from the operative report in this 
patient that anything was done to the bony structure of the 
nose or the septum.  The only work that was done was on the 
cartilaginous tip of the nose.  Therefore, in the examiner's 
opinion, there is no likelihood that the tip rhinoplasty had 
anything to do with his loss of the sense of smell.  More 
likely, the loss of the sense of smell may have something to 
do with the problem going on within the veteran's brain.  The 
examiner did not know if this was primarily associated with 
an old stroke or the veteran's history of cerebral contusion 
but it was observed that the etiology could be clarified by a 
neurologist.  In any event, it was concluded that there was 
no causal relationship between the tip rhinoplasty and a loss 
of the sense of smell. 

The veteran's wife submitted a statement in May 2000, dating 
the veteran's loss of smell after his nasal surgery in 1984 
but before the ischemic event of 1989.  This was confirmed by 
a statement submitted by the veteran's neighbor, also dated 
in May 2000.

The veteran's daughter submitted a statement in September 
2000.  She noted that she was a registered nurse in a same 
day surgery department of a hospital in Grand Forks, North 
Dakota, and had worked in an ambulatory surgery department 
for four years prior to that.  In both jobs she had assisted 
with nasal surgeries in the scrub nurse role.  In her 
opinion, the nasal surgery that her father had at the VA 
hospital had an unfavorable result, in that he subsequently 
lost his sense of smell.

The veteran's wife submitted a second statement dated in 
September 2000.  She noted that she retired from nursing in 
1998.  She had worked in surgery for a total of 28 years.  
She noted that she had scrubbed for many nasal surgeries 
during her career.  Whatever the cause of the veteran's loss 
of smell, she believed that the rhinoplasty performed at the 
VA hospital in 1984 had very unfavorable results.

The preponderance of the evidence is against the claim for 
deflection of the nasal septum manifested by loss of 
olfactory sense as a result of VA treatment in April 1984.  

As to the statements and testimony from the veteran, the 
Board notes that lay opinion as to medical matters, no matter 
how sincere, is without probative value because lay persons 
are not competent to give a medical opinion on diagnosis or 
causation, or to draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159 (a)(1)).

The veteran has contended he was told by a physician that the 
1984 surgery was a botched job.  Review of the evidence of 
record does not show such a finding made by a competent 
medical professional.  A lay person's statements as to what 
he was told by a medical professional are considered to be 
hearsay and do not constitute competent medical evidence of 
current disability.  Warren v. Brown, 6 Vet. App. 4 (1993).

The Board also notes that the veteran has criticized the 
examinations performed by VA in the course of his claim.  The 
veteran is not competent to opine on the adequacy of medical 
evaluation or treatment.

To the extent that the veteran's wife and daughter have 
demonstrated medical expertise in diagnosis of the etiology 
of the veteran's loss of olfactory sense through 
participation as nurses during surgery, the Board finds that 
their opinions do offer some support for the claim.  However, 
it is the Board's judgment that the veteran's wife and 
daughter's opinions are far outweighed by the two opinions 
obtained from the VA physicians, a neurologist and ENT 
specialist.  Aside from the fact that physicians have more 
training than nurses, the two opinions reflect the opining 
physician's familiarity with the veteran's history and course 
of treatment.  Both opinions were detailed in their analysis 
and provided rationales for their opinions.  Moreover, both 
specialists were unequivocal in concluding that the veteran's 
loss of sense of smell did not result from the 1984 surgery. 

The Board is cognizant of the fact that the Court has 
discussed the probative value to be placed on statements 
prepared by nurses, finding generally that a nurse's 
statement has probative value.  See Black v. Brown, 10 Vet. 
App. 279, 284 (1997); Goss v. Brown, 9 Vet. App. 109, 114-15 
(1996); see also Williams v. Brown, 4 Vet. App. 270, 273 
(1993) (nurse's statement may constitute competent medical 
evidence where the nurse has specialized knowledge regarding 
the area of medicine or participated in treatment).  Thus, 
the Board finds that the veteran's wife's and daughter's 
statements are competent medical evidence tending to 
establish a link between the VA treatment in question and the 
veteran's loss of sense of smell. However, their statements 
and opinions are not conclusive, and must be weighed against 
all other relevant evidence in determining the service-
connection claim.

Significantly, the opinion of the veteran's spouse and 
daughter is contradicted by the findings and opinions of an 
August 1998 neurologist's opinion, the May 1997 VA examiner's 
opinion, and a VA ENT specialist who reviewed the veteran's 
claims file and was thus familiar with the surgery in 
question.  These opinions are to the effect that the 
veteran's loss of sense of smell was not related to the nasal 
surgery performed in 1984.

The probative value of the August 1998 neurologist's and the 
August 1999 ENT specialist's medical opinion evidence is 
based on a review of the relevant medical evidence, to 
include the records relating to the 1984 surgery, personal 
examinations of the veteran, and the physicians own 
professional knowledge and skill in analyzing the data of 
record.  The Board must determine how much weight is to be 
attached to each opinion.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  Greater weight may be placed on one 
medical professional's opinion over another's, depending on 
factors such as reasoning employed by the medical 
professionals and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In weighing the respective medical opinion here, the VA 
neurologist's and ENT specialist's opinions reflect an 
examination of the veteran and a review of the evidence of 
record, including the clinical records created when the 
veteran underwent the 1984 nasal surgery.  The Court has 
stated that, without a thorough review of the record, an 
opinion regarding etiology can be no better than the facts 
alleged by the veteran.  Swann v. Brown, 5 Vet. App. 177, 180 
(1993).  In view of the circumstances in this case, and 
particularly in light of both VA physicians thorough, 
objective review of the clinical evidence pertinent to the 
veteran's claim, the VA examiners opinions are accorded much 
higher probative value than the opinions from the nurses, Dr. 
B and Dr. P.

The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  To the extent that Dr. 
B., Dr. P and either nurse's opinions support a finding that 
the veteran's loss of sense of smell is due to VA treatment, 
the Board finds the opposing opinions of the neurologist and 
ENT to be more probative.  They are proffered based on 
superior expertise and medical training, and are accompanied 
by a thorough exposition of the reasons and bases supporting 
their opinions, with citations to the relevant clinical 
record.  It is pertinent to note that Dr. B and Dr. P's 
opinions do not include a reference to the 1984 cerebral 
contusion mentioned in the April 1984 surgery report or noted 
in the other opinions as a more likely source of the 
veteran's olfactory difficulty.  Thus, they are based on an 
incomplete history.

Additionally, Dr. P's opinion seems to be based purely upon 
the temporal history provided by the veteran.  The Board 
notes that the veteran did not apply for compensation for 
this alleged result of the 1984 surgery until 1996.  Dr. P's 
opinion was also not strongly in favor of an etiological 
connection, couched in terms of "I suspect" and "is 
related in some fashion."

The opinion of Dr. B merely addresses the veteran's decreased 
ability to breathe through his nose.  It does not discuss the 
veteran's loss of sense of smell, nor does it relate any 
disorder to the veteran's April 1984 surgery.  The Board 
finds that the more recent VA examination that noted the 
veteran easily breathed through his nose, outweighs Dr. B's 
findings of decreased ability to breathe through the nose.

Absent more compelling medical evidence that there exists a 
causal connection between VA treatment and additional 
disability, the Board finds the preponderance of the evidence 
against the appellant's claim.  Because the preponderance of 
the evidence is against the appellant's claim, the "benefit 
of the doubt" rule is not for application.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); Ortiz v. Principi, 274 F. 3d 1361, 
1365 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2001).  
Accordingly, the appellant's claim must be denied.  


ORDER

Entitlement to compensation for residuals of a treatment 
rendered by VA in April 1984, to include for deflection of 
the nasal septum manifested by loss of olfactory sense as a 
result of VA treatment in April 1984, under the provisions of 
38 U.S.C.A. §1151, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

